PER CURIAM.
This is an appeal from a final administrative order of the Florida Board of Medical Examiners, which order rejects the hearing examiner’s recommended lesser penalty and revokes the appellant Orlando Zaldi-var’s license to practice medicine in Florida. The sole point raised on appeal is that the order of revocation is defective under Section 120.57(l)(b)(9), Florida Statutes (1985), because it contains no specific citations to the record to support the particularized reasons stated in the order for increasing the recommended penalty. We disagree and affirm.
The subject order admittedly states “with particularity [the Board’s] reasons” for increasing the recommended penalty as required by the above statute; these rea*433sons, we think, contain sufficient factual data so that the statutory requirement that the order “cit[e] to the record” in support of its reasons is entirely met. § 120.-57(1)(b)(9), Fla.Stat. (1985). Explicit record citations were therefore unnecessary in this case.
Affirmed.